PER CURIAM.
The appellant was informed against, tried, and found guilty of robbery. The proof of guilt was clear and convincing. On this appeal the only substantial question presented is whether the court erred in denying appellant’s motion to suppress the evidence relative to a gun found under the steps leading to his mother’s home, where he also lived.
The evidence is clear and undisputed that the mother gave an informed oral consent to the search. No error appears. See Tomlinson v. State, 129 Fla. 658, 176 So. 543 (1937); Rivers v. State, Fla.1969, 226 So.2d 337.
Affirmed.